Affirmed and Memorandum Opinion filed January 9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00051-CR

                  JOHNATHAN WAYNE HUNT, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                  On Appeal from County Court at Law No. 5
                        Montgomery County, Texas
                      Trial Court Cause No. 12-281528

                 MEMORANDUM                      OPINION


      A jury convicted Johnathan Wayne Hunt of the misdemeanor offense of
driving while intoxicated. The trial court sentenced Hunt to forty-five days in the
Montgomery County Jail. Hunt filed a notice of appeal. We affirm.

      In a single issue, appellant claims the trial court erred in admitting evidence
regarding his sobriety because that evidence was obtained after appellant was
unlawfully detained. To preserve a complaint for our review, a party must have
presented to the trial court a timely request, objection, or motion that states the
specific grounds for the desired ruling if they are not apparent. Tex. R. App. P.
33.1(a)(1); Rothstein v. State, 267 S.W.3d 366, 373 (Tex. App.—Houston [14th
Dist.] 2008, pet. ref’d). Preservation of error is a systemic requirement. Archie v.
State, 221 S.W.3d 695, 698 (Tex. Crim. App. 2007). To preserve error about
illegally obtained evidence, a defendant must either file a motion to suppress and
obtain a ruling on the motion or timely object when the State offers the evidence at
trial. Ross v. State, 678 S.W.2d 491, 493 (Tex. Crim. App. 1984); Stults v.
State, 23 S.W.3d 198, 205 (Tex.App.—Houston [14th Dist.] 2000, pet. ref’d) (op.
on reh’g). Although appellant claims the admission of the evidence was "plain
error," appellant cites no authority, and we are aware of none, abrogating this
Court’s controlling precedent as set forth in Ross and Stults. See Saldano v. State,
70 S.W.3d 873, 886-89 (Tex. Crim. App. 2002); Perez v. State, 13-10-00613-CR,
2011 WL 6777944, *1-2 (Tex. App.—Corpus Christi Dec. 21, 2011, no pet.)
(mem. op., not designated for publication).

      The record reflects no pretrial motion to suppress was filed. In addition to
the testimony of Deputy Kyle Stone and Trooper Derek Peterson, the videos from
each of their patrol cars were admitted into evidence without objection. Appellant
not only did not object to the admissibility of any evidence obtained after the
allegedly illegal detention, but also indicated agreement on the record to his
counsel’s decision not to object to the admission of much of that evidence.
Accordingly, the issue was not preserved and nothing is presented for our review.
See Tex. R. App. P. 31.3(a); Sample v. State, 405 S.W.3d 295, 301 (Tex. App.—
Fort Worth 2013, pet. ref’d).




                                         2
      Appellant’s issue is overruled and the judgment of the trial court is affirmed.




                                /s/          Sharon McCally
                                             Justice

Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3